DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-5 and 15-17) in the reply filed on 10/12/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden because a search of the product as claimed would overlap with a search of the preparation method of the magnet.  This is not found persuasive because the examiner disagrees; searching products and processes require substantially different search strategies, particularly in view of products being capable of being made from a variety of different types of processes, while a process can only result in virtually a singular type of product, and is primarily focused on process steps which are not included in the product claims. Moreover, the product as claimed is classified in a different area than the process.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-14 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/12/2022.
Response to Amendment and Status of Claims
	Applicant’s response filed 10/12/2022 has been entered. No claims have been amended, added, or cancelled. Claims 6-14 and 18-20 are withdrawn due to a restriction/election requirement. Accordingly, claims 1-20 are pending with claims 1-5 and 15-17 under examination.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 05/29/2020. It is noted, however, that applicant has not filed a certified copy of the CN202010483305.8 application as required by 37 CFR 1.55.
Double Patenting
Claims 1-4 and 15-16 of this application is patentably indistinct from claims 1-4 and 14-15 of Application No. 17/331,531. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 14-15 of copending Application No. 17/331,531 in view of Fujiwara (JPH05152116A; Espacenet English machine translation cited and attached).
Instant claim 1 is obvious over claim 1 of ‘531; with regard to the limitations of instant claim 1 which are absent from claim 1 of ‘531, such as the use of an SmFeN powder and density deviation limitations, Fujiwara renders these limitations obvious; with regard to “the content of the SmFeN permanent magnetic powder is 5%-30% of the weight content of the R-T-B permanent magnetic powder”, Fujiwara teaches different Nd2Fe14B/ Sm2Fe17N mixture combinations at 0, 10, 20, 40, 60, 80, and 100% of Sm2Fe17N [0024]. With regard to the claimed “the resulting anisotropic bonded magnet has a density deviation of less than 2% in a pressing direction”, as discussed above, Fujiwara teaches that the powder is pulverized to 5 µm or less using a jet mill, and later mixed with a resin and molded at a pressure of 5 tons/cm2 in a magnetic field, the binder is then cured [0024]. Thus, it is evident from Fujiwara that the resulting product is a uniformly consolidated solid structure. In particular, in view of the relatively small powder size of 5 µm and high pressing force of 5 tons/cm2, it is prima facie expected that there would be an extremely high filling ratio/low porosity and therefore a very low deviation in density in the pressing direct, absent evidence to suggest otherwise. In particular, Fujiwara discusses that the disclosed invention has an improved powder filling ratio in the molded body [0014], [0007], ergo, the density would be closer to the theoretical maximum density. The closer a powder compact’s density is to its theoretical maximum density, the lower the deviation in density would be (in any direction, such as in the pressing direction).
	Instant claim 2 is obvious over claim 2 of ‘531.
	Instant claim 3 is obvious over claim 3 of ‘531.
	Instant claim 4 is obvious over claim 4 of ‘531.
	Instant claim 15 is obvious over claim 14 of ‘531.
	Instant claim 16 is obvious over claim 15 of ‘531.
This is a provisional nonstatutory double patenting rejection.

Claim Objections
Claims 3 and 15 are objected to because of the following informalities:
Claims 3 and 15 recite the limitation “…and is preferably Nd or PrNd”. “PrNd” should be corrected to “Pr”, as “PrNd” is not an element and Nd has already been recited in the claim. Examiner notes that the limitation “…and is preferably Nd or PrNd” should be nonetheless be removed entirely, in view of it raising an issue under 112(b) (see 112(b) rejection section below).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites multiple instances of “R-T-B type permanent magnetic powder”. The addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite (MPEP 2173.05 III. E.). The limitation is indefinite because it is unclear what the scope of “R-T-B type” magnet includes, such as if it is inclusive of non-R-T-B magnets that otherwise have similar properties to R-T-B magnets despite not having the exact same composition/elements.
Regarding claims 3-5 and 15-17, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c):
In the present instance, claims 3 and 15 recite the broad recitation “wherein R is one element or two elements selected from the group consisting of Y, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Ho, Er, Tm, Yb, and Lu” and also recites the narrow limitation “and is preferably Nd or PrNd” which is the narrower statement of the range/limitation. The limitation further indefinite because it the intended scope of R is unclear in view if it being unclear if Nd or PrNd are required (also see MPEP 2173.05(d)).
Claims 4 and 16 recite the broad recitation “greater than 0.6”, and the claim also recites “preferably 1.0-10, and further preferably 2-8” which is the narrower statement of the range/limitation.
Claims 4 and 16 also recite the broad recitation “a wall thickness of greater than 1 mm” and the claim also recites “preferably 1-20 mm, and further preferably 1-5 mm”.
Claims 5 and 17 recite the broad recitation “a particle size of 1-30 µm”, and the claim also recites “preferably 3-10 µm” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-4 are rejected based on their dependency to rejected independent claim 1.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 5, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Fujiwara (JPH05152116A; Espacenet English machine translation cited and attached).
Regarding claim 1, Fujiwara teaches a bonded magnet (Abstract) and further teaches mixing two different types of magnet powders instead of only using one in a magnet [0001], [0007]. The bonded magnet is made by mixing an R2Fe14B-based powder and an R’2Fe17N-based powder [0010]. Specifically, the powders are anisotropic Nd2Fe14B-based anisotropic powder [0020] and an Sm2Fe17N-based powder [0020], meeting the claimed “An anisotropic bonded magnet, comprising an R-T-B type permanent magnetic powder and an SmFeN permanent magnetic powder” (Sm2Fe17N-type powder is a species of the genus SmFeN-type powders).
 	With regard to “wherein in the R-T-B type permanent magnetic powder, the content of R is 28-31 wt. %, the content of B is 0.9-1.1 wt. %, and the balance is T; R is selected from one and more rare earth elements, T comprises Fe or FeCo and a small amount of transitional metal, and B is boron”, Fujiwara teaches that the Nd2Fe14B-based alloy composition has 31.0 wt% Nd, 1.0 wt. % of B, and a balance of Fe [0024], which meets the claimed composition for the claimed R-T-B type permanent magnetic powder.

    PNG
    media_image1.png
    373
    515
    media_image1.png
    Greyscale
	With regard to “the content of the SmFeN permanent magnetic powder is 5%-30% of the weight content of the R-T-B permanent magnetic powder”, Fujiwara teaches different Nd2Fe14B/ Sm2Fe17N mixture combinations at 0, 10, 20, 40, 60, 80, and 100% of Sm2Fe17N [0024]. The compositions 10% and 20% of Sm2Fe17N lie within the claimed range of 5-30%. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art."  (MPEP 2123.03 I.). It can further be seen in Fig. 1 of Fujiwara (below), the mixture of Nd2Fe14B and Sm2Fe17N achieved improved magnetic properties from >0% to about ~45% Sm2Fe17N.

	With regard to “and the anisotropic bonded magnet is formed by pressing a plurality of different preforms” it is noted that the claim is directed to a product and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). In the instant case, it is not apparent from claim 1 what structural features/limitations or properties would be imparted by, or present due to, forming the magnet by pressing a plurality of different preforms. Thus, the limitation will be interpreted in that the magnet is a uniform and consolidated structure. In the instant case, Fujiwara teaches that the powder is pulverized to 5 µm or less using a jet mill, and later mixed with a resin and molded at a pressure of 5 tons/cm2 in a magnetic field, the binder is then cured [0024]. Thus, it is evident from Fujiwara that the resulting product is a uniformly consolidated solid structure, which meets the claimed “and the anisotropic bonded magnet is formed by pressing a plurality of different preforms”.
	With regard to the claimed “the resulting anisotropic bonded magnet has a density deviation of less than 2% in a pressing direction”, as discussed above, Fujiwara teaches that the powder is pulverized to 5 µm or less using a jet mill, and later mixed with a resin and molded at a pressure of 5 tons/cm2 in a magnetic field, the binder is then cured [0024]. Thus, it is evident from Fujiwara that the resulting product is a uniformly consolidated solid structure. In particular, in view of the relatively small powder size of 5 µm and high pressing force of 5 tons/cm2, it is prima facie expected that there would be an extremely high filling ratio/low porosity and therefore a very low deviation in density in the pressing direct, absent evidence to suggest otherwise. In particular, Fujiwara discusses that the disclosed invention has an improved powder filling ratio in the molded body [0014], [0007], ergo, the density would be closer to the theoretical maximum density. The closer a powder compact’s density is to its theoretical maximum density, the lower the deviation in density would be (in any direction, such as in the pressing direction).
Regarding claim 2, Fujiwara teaches the magnet of claim 1 above. With regard to the claimed “wherein the plurality of different preforms comprises preforms which are different in content of SmFeN permanent magnetic powder” it is noted that the claim is directed to a product and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). 
In the instant case, it is not apparent from claim 2 (or claim 1 from which claim 2 depends) what structural features/limitations or properties would be imparted by, or present due to, forming the magnet by pressing a plurality of different preforms. Thus, the limitation will be interpreted in that the magnet is a uniform and consolidated structure.
In the interest of compact prosecution, the BRI of “different in content of SmFeN permanent magnetic powder” includes the interpretation that there is any variation in SmFeN magnet powder, including an infinitesimally small variation. In view of there prima facie expectation that although mixing powders ([0021] of Fujiwara) is a very close approximation to achieving a uniform mixture, it is likely that there are some parts of the mixture that have some infinitesimally small variations in the SmFeN content as compared to other parts of the mixture, which meets the claim.
Regarding claims 3 and 15, Fujiwara teaches the magnet of claims 1 and 2 above, and as discussed above, teaches that R is Nd.
Regarding claims 5 and 17, Fujiwara teaches the magnet of claims 1 and 2 above, and further teaches that the SmFeN powder has a particle size of 5 µm [0024] (after fine pulverization), which is within the claimed range of 1-30 µm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JPH05152116A; Espacenet English machine translation cited and attached), as applied to claims 1 and 2 above, in view of Honkura et al. (US 20130069747 A1).
Regarding claims 4 and 16, Fujiwara teaches the magnet of claims 1 and 2 above, but is silent regarding the magnet being a ring, or that the ring has an aspect ratio of greater than 0.6 or a wall thickness of greater than 1 mm.
Honkura teaches a production method for a case-integrated bonded magnet (Abstract) using Nd-Fe-B and/or Sm-Fe-N based magnet powders for the composition [0047], and further teaches that producing a ring bonded magnet from the powders [0063]. The ring bonded magnet is cylindrical [0064]; a cylinder has the cross section of a circle, which inherently has an aspect ratio of 1.0, which meets the claimed aspect ratio of greater than 0.6. The outer diameter is 28.10 mm and the inner diameter is 26.30 mm [0064], which means that the wall thickness of the magnet is 28.10-26.30 mm, or 1.8 mm, which is within the claimed range of greater than 1 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute use the magnetic composition of Fujiwara into the product of Honkura, to predictably obtain a ring-shaped magnet with improved magnetic properties due to the use of a mixture of two powders (Nd-Fe-B based and Sm-Fe-N based powders) (Honkura [0047]; Fujiwara [0024] and Fig. 1).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Luo et al. (US 20210134499 A1; available as prior art under 102(a)(1), in view of the present application having not perfected foreign priority or filing a certified copy of the priority document(s), and in view of US ‘499 naming additional inventors not named in the present application – see MPEP 2153.01(a)): Luo discloses a composite rare earth anisotropic bonded magnet and a preparation method thereof. The composite rare earth anisotropic bonded magnet comprises a Nd-Fe-B magnetic powder, a Sm-Fe-N magnetic powder, a binder and an inorganic nano-dispersant. The preparation method comprises steps of preparing a Nd-Fe-B magnetic powder by a HDDR method, preparing a Sm-Fe-N magnetic powder by a powder metallurgy method, mixing the Nd-Fe-B magnetic powder, the Sm-Fe-N magnetic powder, the binder and the inorganic nano-dispersant at a specific ratio to finally obtain the composite rare earth anisotropic bonded magnet (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735